UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1700



ROBERT J. MCCARTY,

                                             Plaintiff - Appellant,

          versus


RICHARD DANZIG, Secretary of the Navy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-369-A)


Submitted:   July 30, 1999             Decided:   September 13, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert J. McCarty, Appellant Pro Se. Jeri Kaylene Somers, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Major Joe
Delbert Baker, II, DEPARTMENT OF THE NAVY, Arlington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert J. McCarty has noticed an appeal from a final judgment

of the district court dismissing various employment discrimination

claims against his employer.   In an earlier appeal from that final

judgment, McCarty had challenged only a pre-trial order dismissing

some of the claims by partial summary judgment.   We considered and

rejected that challenge on the merits.   See McCarty v. Danzig, No.

99-1137 (Apr. 20, 1999) (unpublished).     On the present appeal,

McCarty seeks to raise the same challenges earlier rejected and new

ones involving the dismissal of other claims following trial.    We

decline to consider either set.   See Omni Outdoor Adver., Inc. v.

Columbia Outdoor Adver., Inc., 974 F.2d 502, 505 (4th Cir. 1992)

(issues not raised on first appeal will be considered waived and

cannot be raised in a subsequent appeal); Meekins v. United Transp

Union, 946 F.2d 1054, 1057 (4th Cir. 1991) (relitigation of claim

previously rejected by final judgment on merits precluded).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2